DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/09/2022 is entered and acknowledged by the Examiner. Claims 1-3 have been amended. Claims 1-14 are currently pending in the instant application.
The objection of drawing is withdrawn in view of Applicant’s newly submitted drawing of Figure 2 filed with the remark.
The rejection of claims 1-3 and 6-14 under 35 U.S.C. 103 as being unpatentable over Aihara (JP 2015-185096 A) is withdrawn in view of Applicant’s amendment and remark.
The indicated allowability of claims 4-5 is withdrawn in view of the newly discovered reference(s) to CN 104761563 A (hereinafter Jian). Rejections based on the newly cited reference(s) follow.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.
(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 104761563 A).
Initially, it should be noted that the Jian reference is cited in the IDS filed on 01/13/2022.
With respect to claims 1-5, Jian disclose a phenylene vinylene compound having a formula I (See Claim 1 and [0022] to [0022]):

    PNG
    media_image1.png
    180
    411
    media_image1.png
    Greyscale
 
wherein R1 and R2 are the same or different, and are alkyl, alkenyl, alkynyl, halogen-substituted alkyl groups or oligomeric ether chains; R3, R4, R5, R6, R7 the same as or different from R8, it is hydrogen or various substituents, wherein R3, R4, R5, R6, R7 and R8 contain at least one electron-withdrawing substituent, and the electron-withdrawing substituent is halogen, cyano (CN), nitro, halogen substituted alkyl, ester, ketocarbonyl, formyl, alkynyl, boronic acid or boronic ester (Emphasis added). Jian disclose that the R1 and R2, alkyl group is preferably a C1-C36 straight-chain or branched chain alkyl group, more preferably a C1-C18 straight-chain or branched chain alkyl group (See Claim 2 and [0024]). When R1 and R2 are C1-C18 straight-chain or branched chain alkyl group, they fulfill the R groups of claims 1-5. Jian exemplifies formulae wherein R1 and R2 are branched alkyl groups, R3 and R6 are hydrogen atoms or fluorine atoms, R4 and R7 are bromine atoms, and R5 and R8 are hydrogen atoms or fluorine atoms, the specific structures are as follows (See [0030] to [0033]):

    PNG
    media_image2.png
    252
    371
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    253
    364
    media_image3.png
    Greyscale
.
	Jian does not anticipate the claimed invention because Jian does not disclose the formulae containing cyano (CN) group at R4 and R7 as required in claims 1-5. However, Jian discloses that R4 and R7 can be selected from a small group including halogen (Br) and cyano (CN) group (See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute bromine (Br) atom at R4 and R7 with cyano (CN) group as required in claims 1-5 because Jian suggests that R4 and R7 can be selected among a small group including cyano (CN) group. It would have been obvious to select an element from a small group of elements suggested by Jian. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594. The phenylene vinylene compound of Jian renders the claimed bis (2- oxoindolin-3-ylidene) benzodifurandione dicyanide compound or derivate thereof obvious. 
Regarding claims 6-7 and 10, Jian discloses that the phenylene vinylene compound is useful as an organic solar cell material, an organic electroluminescent diode materials, an organic conductor materials and an organic thermoelectric materials (See [0019] and [0090]). 
Regarding claims 8-9 and 11-12, Jian discloses that the phenylene vinylene compound is an organic semiconductor material in organic field effect transistor and solar cell (photovoltaic) devices (See [0090] and [0091]).
Regarding claim 13, Jian does not discloses the compound having an instant claimed property, i.e., LUMO energy levels at or below -4.10 eV. Given that it would have been obvious for a skilled artisan to formula a compound having the same or substantially same chemical structure as claimed bis (2- oxoindolin-3-ylidene) benzodifurandione dicyanide compound or derivate thereof by incorporating CN moiety at R4 and R7 in the compound of Jian, it is the Examiner’s position that the property of LUMO energy levels at or below -4.10 eV would obviously be present because similar chemical compounds are expected to have similar properties.
Regarding claim 14, Jian discloses an organic field-effect transistor is fabricated with a dichlorobenzene solution of polymer (the phenylene vinylene compound) are spin-coated onto a substrate (See [0169]). A dichlorobenzene solution of polymer is a formula comprising an organic solvent (dichlorobenzene solution) as required in the instant claim.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761